Case 2:14-cr-20119-NGE-DRG ECF No. 605, PageID.7958 Filed 06/11/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                      Case Number 14-20119

v.                                                    Honorable Nancy G. Edmunds

RAMIAH JEFFERSON,

      Defendant.
_________________________________/

  ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S MOTION FOR REFUND
               OF SPECIAL PENALTY ASSESSMENT [601]

      On August 24, 2015, Defendant Ramiah Jefferson was convicted of RICO

conspiracy in violation of 18 U.S.C. § 1962(d) and possession of a firearm in furtherance

of a crime of violence in violation of 18 U.S.C. § 924(c). Judgment was entered on April

20, 2016. (ECF No. 461.) As part of Defendant’s sentence, he was ordered to pay a

special penalty assessment of $200 consisting of $100 for each count on which he was

found guilty. See id. Defendant appealed his convictions and on November 12, 2019, on

remand from the Supreme Court, the Sixth Circuit Court of Appeals vacated Defendant’s

§ 924(c) conviction. (ECF No. 555.) Defendant is due to be re-sentenced on the remaining

conviction on July 28, 2021.

      On March 15, 2021, the Court received a letter motion from Defendant requesting

a refund of $100 because one of his two convictions had been vacated. (ECF No. 601.)

The Court was able to verify a total payment from Defendant in the amount of $200. But

Defendant has not yet been re-sentenced and his special assessment fee has not yet

been reduced. Accordingly, Defendant’s motion is DENIED WITHOUT PREJUDICE.
Case 2:14-cr-20119-NGE-DRG ECF No. 605, PageID.7959 Filed 06/11/21 Page 2 of 2




Should Defendant’s special assessment fee be reduced in an amended judgment after

re-sentencing, Defendant is free to refile his motion.

       SO ORDERED.



                                                 s/ Nancy G. Edmunds _
                                                 Hon. Nancy G. Edmunds
                                                 U. S. District Judge

Dated: June 11, 2021


I hereby certify that a copy of the foregoing document was served upon counsel of record
on June 11, 2021, by electronic and/or ordinary mail.

                                   s/Lisa Bartlett
                                   Case Manager
